Citation Nr: 1646559	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  09-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received respecting a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety and/or bipolar disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from November 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a psychiatric disorder, to include PTSD, anxiety, depression and bipolar disorders, and a lumbar spine disorder.  The Veteran timely appealed that decision.  

The Veteran requested a Board hearing before a Veterans Law Judge in his April 2009 substantive appeal, VA Form 9.  The Veteran was scheduled for a November 2016 Board hearing and he was informed of that hearing in an October 2016 letter and reminded of his hearing in a November 2016 letter.  The Veteran failed to report for that scheduled hearing; the Board therefore deems the Veteran's hearing request withdrawn at this time.  38 C.F.R. § 20.702(d) (2015).  The Board will therefore proceed with adjudication of his claims at this time.  

As explained in more detail below, the psychiatric issue is considered reopened and that reopened issue as well as the lumbar spine issue are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

The issue of service connection for a right knee disorder has been raised by the record in a November 2012 document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since the final December 2004 rating decision that denied service connection for a psychiatric disorder.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, depression, anxiety and/or bipolar disorder, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's psychiatric claim, the claim is being reopened and remanded for additional development, as discussed further below.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed his initial psychiatric claim in September 2004.  The AOJ denied service connection for that claim in a December 2004 rating decision; service connection was denied at that time because the Veteran failed to attend his scheduled VA examination and therefore there was no evidence of a current disability of record at that time, even though his service treatment records documented treatment during service for an adjustment disorder.  The Veteran was notified of that decision in a January 2005 letter.  The Veteran did not submit a notice of disagreement with that decision within one year of that notice letter, nor did he submit any additional evidence respecting that claim until he filed his claim to reopen service connection in November 2006.  

Consequently, as no timely notice of disagreement or new and material evidence was received during the appeal period following the January 2005 notice letter, the December 2004 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for diabetes mellitus.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the December 2004 rating decision, the Veteran submitted private treatment records which demonstrate diagnosis and treatment for depression.  The Veteran additionally provided statements regarding his alleged stressors that occurred during military service in June 2007.  

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that the claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD, depression, anxiety and/or bipolar disorder, has been received; that claim is reopened, and to this extent, the appeal of that issue is granted.


REMAND

Initially, the Board notes that the Veteran filed for Social Security Administration (SSA) disability benefits.  Records from SSA are associated with the claims file, prior to May 2007.  In May 2007, however, it appears that the AOJ requested records from SSA, although it does not appear that any response from SSA was received following that May 2007 request.  Consequently, the Board is unable to determine whether all relevant SSA records have been obtained; therefore, a remand is necessary in order for attempts to be made to obtain and associate any outstanding SSA records with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Additionally, the Board notes that the record indicates that the Veteran has been previously scheduled for VA examinations respecting his psychiatric and lumbar spine claims; he has failed to report for those examinations at least twice.  

The evidence of record reflects that the Veteran currently has diagnoses of depression and lower back pain.  The Veteran's service treatment records reflect treatment during service for an adjustment disorder and low back pain.  Thus, the low threshold for obtaining a VA examination has been met in this case.  On remand, the Veteran should be afforded another opportunity for VA examinations of his claimed psychiatric and lumbar spine claims.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA), any records relating to any application for disability benefits filed by the Veteran, to include any medical records considered in the adjudication of the application.  If the AOJ determines that such records are unavailable or that further efforts to obtain the SSA records would be futile, the AOJ must expressly make this determination and a copy of such determination must be associated with the claims file.

2.  Obtain any and all VA treatment records from the Boston and Northampton VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and lumbar spine disorders, which is not already of record, to include any ongoing treatment with Mercy or Baystate Medical Centers.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD, depression and/or anxiety, is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD, depression, and/or an anxiety disorder.  If PTSD is diagnosed, identify the stressors upon which the diagnosis of PTSD is made.  

For each psychiatric disability identified, the examiner should opine whether the disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, including the noted treatment for an adjustment disorder therein.

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should additionally address any other pertinent evidence of record, as appropriate.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  
5.  Schedule the Veteran for a VA examination to determine whether a lumbar spine disorder is the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any lumbar spine disorders found, to include any arthritic conditions thereof.  

Then, the examiner should opine whether any lumbar spine disorder found at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  The examiner should specifically address the noted December 1979 treatment for low back pain during service.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should additionally address any other pertinent evidence of record, as appropriate.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lumbar spine and psychiatric disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


